Bartonville Water Supply




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2013

                                     No. 04-12-00483-CV

           THE TOWN OF BARTONVILLE PLANNING AND ZONING BOARD OF
                         ADJUSTMENTS and Kristi Gilbert,
                                 Appellants

                                              v.

                   BARTONVILLE WATER SUPPLY CORPORATION,
                                  Appellee

                     From the 393rd District Court, Denton County, Texas
                               Trial Court No. 2012-60272-393
                     The Honorable Douglas M. Robison, Judge Presiding


                                       ORDER
Sitting:       Karen Angelini, Justice
               Sandy Bryan Marion, Justice
               Patricia O. Alvarez, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court